--------------------------------------------------------------------------------

Exhibit 10.2


PREMIER ALLIANCE GROUP ENTERS INTO AGREEMENT TO ACQUIRE GREENHOUSE HOLDINGS,
INC.




On December 1, 2011, Premier Alliance Group, Inc. (OTCBB: PIMO) entered into an
Agreement and Plan of Merger with GreenHouse Holdings, Inc. (OTCBB: GRHU). Under
the Agreement, GreenHouse would merge with a newly formed subsidiary of Premier
and become a wholly owned subsidiary of Premier.


The GreenHouse stockholders would receive, in the aggregate, common stock of
Premier representing 40% of the fully diluted Premier common stock (excluding
Premier options and warrants) after issuance of the same, less certain shares
described below.  Premier holds GreenHouse convertible debt and would deduct the
Premier shares allocable to the conversion of such debt from such 40%
amount.  Certain other advances from Premier to GreenHouse would be treated
similarly. Hence the actual issuance will be less than 40%.


Some of the Premier shares which otherwise would be delivered to the controlling
shareholders of GreenHouse, and certain officers and directors, totaling
approximately 30% of the shares to be issued to GreenHouse stockholders, will
not be delivered following the merger, but would be delivered to an escrow
agent, to be delivered by the escrow agent at a later date upon the achievement
of certain revenue goals and the satisfaction of certain indemnification
obligations.


Premier is filing a registration statement on Form S-4 with the Securities and
Exchange Commission which would serve as its prospectus and Greenhouse’s proxy
statement in connection with this transaction. Following the effectiveness of
such registration statement, GreenHouse expects to hold a special meeting of
stockholders to approve the merger, and the parties expect to close the
transaction shortly thereafter. It is expected that the merger will be
consummated in the first quarter of 2012.


Each of the parties is a reporting company under the Securities Exchange Act of
1934 and its reports can be found by going to www.sec.gov, and then search for
companies, and inserting name of Premier Alliance Group, Inc. and/or GreenHouse
Holdings, Inc.


About Premier Alliance Group, Inc.


Premier Alliance Group, Inc. (OTCBB: PIMO) is a leading provider of business and
technology advisory and consulting services. Practice areas of expertise
encompass Governance, Risk & Compliance (GRC), Business Performance &
Technology, and Finance & Accounting as we assist clients with Risk Management,
Compliance, Mergers & Acquisitions, Organizational Effectiveness,
Project/Program Management, Information Management, Architecture and Software
Development. Premier Alliance Group is headquartered in Charlotte, NC. For more
information, please visit www.premieralliance.com.




 
1

--------------------------------------------------------------------------------

 


About GreenHouse Holdings, Inc.


GreenHouse Holdings, Inc. (OTCBB: GRHU) is a leading provider of energy
efficiency and sustainable facilities services and solutions. The company
designs, engineers and installs solutions and technologies that enable its
clients to reduce their energy costs and carbon footprint. Its target markets
for energy efficiency solutions include government and military, as well as
commercial, residential and industrial markets. In addition, the company
develops, designs, and constructs rapidly deployable, sustainable facilities
primarily for use in disaster relief and security in austere regions. For more
information, please visit: www.greenhouseintl.com or the GreenHouse YouTube
channel at http://www.youtube.com/greenhouseintl or follow GreenHouse on Twitter
@greenhouseintl.


Safe Harbor Statement
Certain information contained in this press release may be forward-looking.
Actual results might differ materially from any forward-looking statements
contained in this press release. Such forward-looking statements involve known
and unknown risks, uncertainties and other unknown factors that could cause the
actual results of Premier Alliance Group to be materially different from any
future results expressed or implied by such forward-looking statements. In
addition to statements which explicitly describe such risks and uncertainties,
readers are urged to consider statements labeled with the terms "believes,"
"belief," "expects," "intends," "anticipates" or "plans" to be uncertain and
forward-looking.


Investor Relations Contact:
Jeff Ramson
ProActive Capital Resources Group
212-792-4321
jramson@proactivecrg.com
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------



